Citation Nr: 0928332	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1967. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO that denied the Veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for flexible pes planovalgus deformity, bilaterally, with 
hallux abductor valgus deformity (bilateral foot disorder). 
 
In February 2008, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of this proceeding 
has been associated with the Veteran's claims file. 

This case was reopened and remanded in June 2008 for further 
development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran's medical records and the Veteran's testimony 
indicate that the Veteran has congenital pes planus.  In 
addition, the Veteran testified that the requirements and 
activities of his service aggravated this condition.  The 
Veteran also submitted a medical opinion indicating that the 
Veteran's congenital pes planus was aggravated by his service 
and that the Veteran experienced significant and continued 
exacerbations as a direct result of the activity required of 
him in the service.

When the case was previously before the Board in June 2008, 
the Board directed the RO to obtain a medical opinion, and 
the examiner was to offer an opinion as to a series of 
questions and comment on the Veteran's reported medical 
history as well as his medical records (i.e., report of the 
Veteran's private physician dated in September 2005 
indicating that the Veteran's congenital pes planus was 
aggravated by his service and that the Veteran experienced 
significant and continued exacerbations as a direct result of 
the activity required of him in the service). 
 
The Veteran initially underwent a VA examination in September 
2008 by a nurse practitioner, who stated that she wasn't 
qualified to render an opinion to the questions posed and 
that the Veteran should by seen by a podiatrist.  The claims 
file was then forwarded to a podiatrist, who reviewed the 
record; and, in a March 2009 report, attempted to address the 
questions presented in the Board's remand.  However, the 
podiatrist did not physically examine the Veteran nor did she 
answer the questions posed.  She also did not comment on the 
report of the Veteran's private physician dated in September 
2005 indicating that the Veteran's congenital pes planus was 
aggravated by his service and that the Veteran experienced 
significant and continued exacerbations as a direct result of 
the activity required of him in the service.  Moreover, the 
physician did not provide an opinion, but stated that she was 
unable to do so.  

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the 
medical examination provided with respect to the Veteran's 
disability is inadequate, the claim must be remanded for 
additional development of the medical record pursuant to 
38 C.F.R. § 3.159(c)(4) (2008).  Further, the failure to 
comply with the Board's directive in this matter constitutes 
a violation of the Veteran's due process rights, which 
requires another remand of this appeal.  Stegall v. West, 11 
Vet. App. 268 (1998). 

The Board regrets the delay associated with this REMAND, 
especially considering that this matter was the subject of a 
previous remand; however, the Board believes that it is 
necessary to ensure the Veteran is afforded due process and 
adequate consideration with regard to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
physician, in order to determine the 
nature, extent, and etiology of any 
bilateral foot disorder found to be 
present.  It is imperative that the 
physician who is designated to examine the 
Veteran reviews the evidence in the claims 
folder, including a complete copy of this 
remand, and acknowledges such review in 
the examination report.  All necessary 
tests should be conducted.  Based on a 
review of the claims file and the results 
of the examination, the examiner(s) should 
address the following:
 
(a)  Does the appellant have a bilateral 
foot disorder?  If so, state the diagnosis 
or diagnoses. 
 
(b)  If the examiner finds that the Veteran 
has a bilateral foot disorder, did such 
disorder have its onset during his period 
of active service, or was such disability 
caused by any incident that occurred during 
such active service? 
 
(c)  Did a bilateral foot disorder, exist 
prior to the Veteran's period of active 
duty?  If so, state (if possible) the 
approximate date of onset of such disorder.  
In this regard, the examiner is asked to 
comment on the Veteran's reported medical 
history as well as his medical records.
 
(d)  If a bilateral foot disorder 
preexisted the Veteran's period of active 
duty, did such disorder increase in 
disability during such period of active 
duty?  In answering this question, the 
examiner is asked to specify whether the 
Veteran sustained temporary or intermittent 
symptoms resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability. 
 
(e)  If a bilateral foot disorder increased 
in disability during service, was that 
increase due to the natural progression of 
the disease? 
 
In offering these opinions, the examiner 
should comment on the service treatment 
records, post-service treatment records and 
examination reports, and the Veteran's 
reported medical history, as well as the 
report of the Veteran's private physician 
dated in September 2005 indicating that the 
Veteran's congenital pes planus was 
aggravated by his service and that the 
Veteran experienced significant and 
continued exacerbations as a direct result 
of the activity required of him in the 
service. 
 
The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  A 
complete rationale should be given for all 
opinions and should be based on examination 
findings, historical records, and medical 
principles.  

2. To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West (cited above). 

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the May 2009 SSOC.  An 
appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


